347 F.2d 986
Dorothy WEATHERS et al., Appellants,v.CITY OF GREENWOOD, MISSISSIPPI, Appellee.
No. 22597.
United States Court of Appeals Fifth Circuit.
July 20, 1965.

Appeal form the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Judge.
L. H. Rosenthal, Jackson, Miss., Claudia H. Shropshire, Detroit, Mich., for appellants.
Hardy Lott, Gray Evans, Greenwood, Miss., for appellee.
Before HUTCHESON, RIVES and BELL, Circuit Judges.
PER CURIAM:


1
The motion of appellee to dismiss the appeal is denied.


2
On the motion of the appellants for summary reversal, it appears that the issues determined in Fifth Circuit, Peacock et al. v. City of Greenwood, Mississippi, 347 F.2d 679, decided June 22, 1965, are identical with the issues on this appeal.  It follows from the decision in Peacock that the district court erred in remanding these cases to the State court without a hearing.  The orders of remand are therefore vacated and the case is remanded for a hearing on the truth of the appellants' allegations.


3
Vacated and remanded.